Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s)  1-11 and 14-22 are rejected under 35 U.S.C. 103 as being unpatentable over Roth et al. ( US 2016/0077901, Roth hereinafter) in view of Yuan et al. (US 2018/0343318, Yuan hereinafter).

As to claim 1, Roth teaches an application interface (e.g., API requests”)  , implementation method in a host platform layer (e.g., “100 API Server”, FIG. 1) , executed by the host platform layer (e.g., para 30, “FIG. 1 illustrates one such JavaScript API server 100 of some embodiments of the invention. This server can process API requests”) , comprising: 
 	acquiring description data (e.g., “object descriptions”, “JSON objects”, “JS object”) of a terminal (e.g., “mobile devices, client computers”) capability interface (e.g., “e.g., para 30-31 “API server stores the description of multiple JavaScript models 135, with each model defined in terms of a JavaScript file 140 and a JSON file 145.”, “ The runtime processor 105 in some embodiments instantiates a JavaScript object 150 for each model based on the object's description that is contained in its associated JavaScript model (i.e., that is contained in the JS object's associated JS file and JSON file)”, “to instantiate a JS object from the description of the object in a JS file and a JSON file. Once instantiated, the JavaScript object can be used to process API requests from other devices (such as mobile devices, client computers, and other server computers). These other devices will be referred to below as client devices of the API server” and  “the object descriptions in the JSON files”, “ to call a different function on the client or the remote server, to be automatically bound to the objects (i.e., the JSON objects) at runtime” in para 197-198),  	
 	parsing the description data (e.g., “parses JavaScript and JSON code”, “abstractor 110 translates the JavaScript object definitions”)  to acquire a communication mode  (e.g., “conditions under which a function should be implemented remotely (e.g., on a server) or locally (e.g., on a client device)”) of the terminal capability interface (e.g., para 217, “ the application layer 1010 is a JavaScript runtime processor that parses JavaScript and JSON code in these files in order to implement the application functions defined by these files (e.g., by linking the functions in the JavaScript files to the object descriptions in the JSON files). In some embodiments, the JSON and/or JS files include code that identifies conditions under which a function should be implemented remotely (e.g., on a server) or locally (e.g., on a client device).”  and  “ the abstractor 110 translates the JavaScript object definitions to the object definitions of the underlying data storages” in para 31) , wherein the communication mode of the terminal capability interface comprises at least one of: a name  (e.g., one of “values on both a computer and a mobile device “) of the terminal capability interface (e.g., see Fig. 3, “320”, para 45, “a JSON file 315 that describes the attributes (e.g., the properties, relations, control logic, etc.) of the object.”, “a name key 320,” and “an API to a bank account object might retrieve one set of values on both a computer and a mobile device”,   “TABLE-US-00001 {  “name”: “Customer”,  “base”: “User”,  “idInjection”: false,  “strict”: true,  “options”: { ... },  “properties”: { ... },  “validations”: [...],  “relations”: {...},  “acls”: [...],  “scopes”: {...},  “indexes” : { ...},  “methods”: [...] }” in para 48-50) ; an incoming parameter, an outgoing parameter and array types thereof of the terminal capability interface (e.g., para 279, “The identifier determines the name by which the developer refers to the data source and can be any string. Now the developer can add data source credentials. For example, the developer can edit datasources.json to add the necessary authentication credentials for the data source, which is typically the hostname, username, password, and database name. For example:
TABLE-US-00076 “corp1”: {  “name”: “corp1”,  “connector”: “mysql”,  “host”: “the userr-mysql-server.foo.com”,  “user”: “db-username”,  “password”: “db-password”,  “database”: “the userr-db-name”  }
“) ; a communication bridge of a terminal capability   or a communication function of the terminal capability (see FIG. 8) ; or a processor name of the terminal capability interface (e.g., para 240, “the JSON model has three different properties: (1) the property name (i.e., key) “id” which has a property type (i.e., value) of a number, (2) the key “firstName” that has a property value of a string, and (3) the key “lastName” that also has a property value of a string. In other words, each key of some embodiments in the JSON object defines a property in the model and has an associated type” and “The identifier determines the name by which the developer refers to the data source and can be any string. Now the developer can add data source credentials. For example, the developer can edit datasources.json to add the necessary authentication credentials for the data source, which is typically the hostname, username, password, and database name. For example: TABLE-US-00076 “corp1”: {  “name”: “corp1”,  “connector”: “mysql”,  “host”: “the userr-mysql-server.foo.com”,  “user”: “db-username”,  “password”: “db-password”,  “database”: “the userr-db-name”  }“ in para 279) . 
Roth teaches further configuring, according to the communication mode, one of  a platform layer interface ( e.g., “application layer 810 implements an application (or applications) based on JavaScript files 828 and JSON files 826”)  or  a processor (e.g., “JavaScript runtime processor”)  of the platform interface layer (e.g.,  para 197, “the application layer 810 implements an application (or applications) based on JavaScript files 828 and JSON files 826. In some embodiments, the application layer 810 is a JavaScript runtime processor that parses JavaScript and JSON code in these files in order to implement the application functions defined by these files. The runtime processors of some embodiments were described above. In some embodiments, the application layer includes an object linker that links the functions in the JavaScript files to the object descriptions in the JSON files. This allows the functions, which may include functions that determine whether to call a different function on the client or the remote server, to be automatically bound to the objects (i.e., the JSON objects) at runtime.”).


 
However, Roth does not teach [configuring, according to the communication mode, one of ]  a mapping relationship of the platform layer interface,  and the mapping relationship of the platform layer interface to encapsulate and form the platform layer interface corresponding to the terminal capability interface; wherein the platform layer interface is configured to process data of communication interactions in a process of a mini program calling the terminal capability interface through the host platform layer; and wherein the mapping relationship of the platform layer interface comprises at least one of: a mapping relationship between the name of the terminal capability interface and a name of the platform layer interface; a mapping relationship between the incoming parameter of the terminal capability interface and an incoming parameter of the platform layer interface; a mapping relationship between the outgoing parameter of the terminal capability interface and an outgoing parameter of the platform layer interface; a mapping relationship between a communication call function of the platform layer interface and the communication bridge of the terminal capability or the communication function of the terminal capability or a mapping relationship between the processor name of the terminal capability interface and at least one processor name provided by the host platform layer.
Yuan teaches configuring, according to a communication mode, one of a mapping relationship of a platform layer interface (e.g., para 42-44, “ the terminal can access a remotely stored (e.g., on a server) mapping of trigger type to trigger data, mapping of event data to trigger data, and/or a mapping of event data to trigger type”, “mapping relationships can be used in connection with determining whether the event data corresponds to a predefined trigger data. The mapping relationships can comprise: correspondences between trigger types and trigger data” for “a third party platform, such as a cloud platform”)  or a  processor of the platform layer interface  and the mapping relationship of the platform layer interface to encapsulate and form the platform layer interface corresponding to the terminal capability interface (e.g., para 43, “The association mapping relationship can be downloaded by the terminal from a third party platform, such as a cloud platform. In this approach, the third party service platform can update the association-mapping relationship content over time. The terminal can synchronously update the mapping relationship at any time” and “The cloud platform can provide (e.g., communicate) the mapping information (e.g., a mapping relationship) to the terminal. For example, when the cloud platform establishes a connection with at least one terminal, the cloud platform issues the association mapping relationships via the connection to the terminal in order to store the mapping relationships on the terminal” in para 85) ; wherein the platform layer interface is configured to process data of communication interactions in a process of a mini program (e.g., “service account”,  “a mini-program” calling the terminal capability interface through the host platform layer (e.g., para 45,-47 “ the service account association information is provided in the form of a link to a web page to the service, or in a QR code corresponding to the service. As an example, the service account association information that is provided corresponds to the predefined trigger data (e.g., to which the event data corresponds). In some embodiments, the terminal provides the service account association information to a user of the terminal”, “The terminal can use the associated service account on the public platform to obtain information pushed by the public platform or the corresponding service provider, or the service provided by the public platform or corresponding service provider” and “a service account can be a widget, a plug-in, or a mini-program” in para 3) ; and wherein the mapping relationship of the platform layer interface comprises at least one of: a mapping relationship between the name of the terminal (e.g., “a terminal identifier “, “a terminal phone number”, “a terminal address”) capability interface and a name  (e.g., “service account association information “ for “severs (e.g., a platform)”) of the platform layer interface (e.g., para 48-49,  “the user to associate the terminal with a service account of a service provided by one or more severs (e.g., a platform).”, “The service account association information comprises information with which one or more servers associate the terminal with a service account (e.g., a user account). For example, the service account association terminal can be used to register the terminal or the user thereof. The service account information can comprise a terminal identifier, a user identifier, an account identifier, a terminal address, a terminal phone number, a location, etc”, “the terminal can access a remotely stored (e.g., on a server) mapping of service account association information to trigger data. The mapping of service account association information to trigger data can be stored on a third party platform such as a cloud platform. Thus, after event data is determined to correspond to the predefined trigger data, the corresponding service account association information can be obtained from the mapping of service account association information to trigger data.”) ; a mapping relationship between the incoming parameter of the terminal capability interface and an incoming parameter of the platform layer interface (e.g., para 84-85, “The cloud platform establishes association mapping relationships based on mapping information registered by at least one service provider. These association mapping relationships comprise: at least one piece of mapping information”, “The cloud platform can provide (e.g., communicate) the mapping information (e.g., a mapping relationship) to the terminal. For example, when the cloud platform establishes a connection with at least one terminal, the cloud platform issues the association mapping relationships via the connection to the terminal in order to store the mapping relationships on the terminal” and “The cloud platform can provide (e.g., communicate) the mapping information (e.g., a mapping relationship) to the terminal. For example, when the cloud platform establishes a connection with at least one terminal, the cloud platform issues the association mapping relationships via the connection to the terminal in order to store the mapping relationships on the terminal.” in para 102,  ); a mapping relationship between the outgoing parameter of the terminal capability interface and an outgoing parameter of the platform layer interface (e.g., para 63, “obtaining one or more interface parameters. The one or more interface parameters comprise event data”) ; a mapping relationship between a communication call function of the platform layer interface and the communication bridge of the terminal capability or the communication function of the terminal capability ; or a mapping relationship between the processor name of the terminal capability interface and at least one processor name provided by the host platform layer.  Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to   modify the method of Roth by adopting the teachings of  Yuan  in order to “  improve processing efficiency, flexibility, and user loyalty” (See Yuan, para 102).

As to claim 2, Roth does not teach  wherein configuring the  mapping relationship according to the communication mode comprises: -2- 124151.0000002 EMF US 90422422v1PATENT U.S. Application No. 17/280,113Attorney Docket No. 124151.0000002 in response to a name of a current host platform layer exists within a host scenario range declared in the communication mode, establishing a mapping relationship between the name of the terminal capability interface and a host scenario name, and determining an interface parameter of the terminal capability interface corresponding to the current host platform layer.  However, Yuan teaches wherein configuring the  mapping relationship according to the communication mode comprises: -2- 124151.0000002 EMF US 90422422v1PATENT U.S. Application No. 17/280,113 Attorney Docket No. 124151.0000002 in response to a name of a current host platform layer exists within a host scenario range declared in the communication mode (e.g., “to trigger data can be stored on a third party platform such as a cloud platform”) , establishing a mapping relationship between the name of the terminal capability interface (e.g., “The service account information can comprise a terminal identifier”)  and a host scenario name (e.g., “service account association information”) , and determining an interface parameter of the terminal capability interface corresponding to the current host platform layer (e.g., para 48-49, “The service account association information comprises information with which one or more servers associate the terminal with a service account (e.g., a user account). For example, the service account association terminal can be used to register the terminal or the user thereof. The service account information can comprise a terminal identifier, a user identifier, an account identifier, a terminal address, a terminal phone number, a location, etc.”, “The mapping of service account association information to trigger data can be stored on a third party platform such as a cloud platform. Thus, after event data is determined to correspond to the predefined trigger data, the corresponding service account association information can be obtained from the mapping of service account association information to trigger data”). Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to   modify the method of Roth by adopting the teachings of  Yuan  to “  improve processing efficiency, flexibility, and user loyalty” (See Yuan, para 102).

As to claim 3, Roth  teaches  wherein the processor has a type comprising at least one of a parameter type check processor, a parameter serialization processor, a return value deserialization processor, a set rule encoder, a set rule decoder, a parameter calculator, a filter, a parser (e.g., para 197, “the application layer 810 is a JavaScript runtime processor that parses JavaScript and JSON code in these files in order to implement the application functions defined by these files”) , a parameter splicer, a callback function processor, or a calling mode processor.  

As to claim 4, Roth  teaches   wherein the processor involves a calling stage comprising at least one of pre-call processing, local callback function processing, remote callback function processing, or developer callback function processing (e.g., para 187, “a developer can use zone.bindCallback and zone.bindAsyncCallback functions to create a callback object which can be invoked from a parent zone”) .  

As to claim 5, Roth does not teach   wherein configuring mapping relationship according to the communication mode comprises: establishing the mapping relationship between the name of the platform layer interface and the name of the terminal capability interface, the mapping relationship between the incoming parameter of the platform layer interface and the incoming parameter of the terminal capability interface, and the mapping relationship between the outgoing parameter of the platform layer interface and the outgoing parameter of the terminal capability interface according to the name of the terminal capability interface, the incoming parameter of the terminal capability interface, and the outgoing parameter of the terminal capability interface that are declared in the communication mode  . However, Yuan teaches wherein configuring mapping relationship according to the communication mode comprises: establishing the mapping relationship between the name of the platform layer interface and the name of the terminal capability interface, the mapping relationship between the incoming parameter of the platform layer interface and the incoming parameter of the terminal capability interface (e.g., “information with which one or more servers associate the terminal “), and the mapping relationship between the outgoing parameter of the platform layer interface and the outgoing parameter of the terminal capability interface according to the name of the terminal capability interface (e.g., “The service account information can comprise a terminal identifier, a user identifier, an account identifier, a terminal address, a terminal phone number, a location, etc.”), the incoming parameter of the terminal capability interface, and the outgoing parameter of the terminal capability interface that are declared in the communication mode  (e.g., para 48-51,  “Service account association information is a medium channel for guiding the user to associate the terminal with a service account of a service provided by one or more severs (e.g., a platform) “, “The service account association information comprises information with which one or more servers associate the terminal with a service account (e.g., a user account). For example, the service account association terminal can be used to register the terminal or the user thereof. The service account information can comprise a terminal identifier, a user identifier, an account identifier, a terminal address, a terminal phone number, a location, etc.”, “The mapping of service account association information to trigger data can be stored on a third party platform such as a cloud platform. Thus, after event data is determined to correspond to the predefined trigger data, the corresponding service account association information can be obtained from the mapping of service account association information to trigger data.”). Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to   modify the method of Roth by adopting the teachings of  Yuan  to “  improve processing efficiency, flexibility, and user loyalty” (See Yuan, para 102).

As to claim 6, Roth does not teach    wherein configuring the mapping relationship according to the communication mode comprises: establishing the mapping relationship between the communication call function of the platform layer interface and one of the communication bridge of the terminal capability or the communication function of the terminal capability according to the communication bridge or the communication function of the terminal capability that is declared in the communication mode. However, Yuan teaches wherein configuring the mapping relationship according to the communication mode comprises: establishing the mapping relationship between the communication call function of the platform layer interface and one of the communication bridge of the terminal capability or the communication function of the terminal capability according to the communication bridge or the communication function of the terminal capability that is declared in the communication mode (e.g., para 17, wherein “a terminal includes components that support communication functionality. For example, a terminal can be a smart phone, a server, a machine of shared power banks, an information centers (such as one or more services providing information such as traffic or weather, etc.) a tablet device, a mobile phone, a video phone, an e-book reader, a desktop computer, a laptop computer, a netbook computer, a personal computer, a Personal Digital Assistant (PDA), a Portable Multimedia Player (PMP), an mp3 player, a mobile medical device, a camera, a wearable device (e.g., a Head-Mounted Device (HIVID), electronic clothes, electronic braces, an electronic necklace, an electronic accessory, an electronic tattoo, or a smart watch), a kiosk such as a vending machine, a smart home appliance, vehicle-mounted mobile stations, or the like. A terminal can run various operating systems”  and “the event data can be obtained in response to a triggering event that occurs while an application is running on a terminal, using an operating system call, an application programming interface, a library function, or the like. The triggering event (e.g., the occurrence of which can invoke obtaining the event data) can comprise a selection of event data being displayed, a click (or within a predefined proximity) of event data being displayed, etc. In the case of an instant messaging application, etc., the triggering event can correspond to the receipt of a communication (e.g., information) from another terminal or user. The event data can be associated with a service account. A service corresponding to the event data can be pushed or provided to the user or the terminal.” In para 23. Thus, establishing the mapping relationship between the communication call function of the platform layer interface and one of the communication bridge of the terminal capability or the communication function of the terminal capability according to the communication bridge or the communication function of the terminal capability that is declared in the communication mode would have been inherent).  Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to   modify the method of Roth by adopting the teachings of  Yuan  to “  improve processing efficiency, flexibility, and user loyalty” (See Yuan, para 102).


As to claim 7, Roth does not teach wherein configuring the  mapping relationship according to the communication mode comprises: -3- 124151.0000002 EMF US 90422422v1PATENT U.S. Application No. 17/280,113 Attorney Docket No. 124151.0000002establishing the mapping relationship between the at least one processor name provided by the host platform layer and the processor name declared in the communication mode according to the processor name declared in the communication mode. However, Yuan teaches establishing the mapping relationship between the at least one processor name provided by the host platform layer and the processor name declared in the communication mode according to the processor name declared in the communication mode (e.g., para 48-49,  “the user to associate the terminal with a service account of a service provided by one or more severs (e.g., a platform).”, “The service account association information comprises information with which one or more servers associate the terminal with a service account (e.g., a user account). For example, the service account association terminal can be used to register the terminal or the user thereof. The service account information can comprise a terminal identifier, a user identifier, an account identifier, a terminal address, a terminal phone number, a location, etc”, “the terminal can access a remotely stored (e.g., on a server) mapping of service account association information to trigger data. The mapping of service account association information to trigger data can be stored on a third party platform such as a cloud platform. Thus, after event data is determined to correspond to the predefined trigger data, the corresponding service account association information can be obtained from the mapping of service account association information to trigger data.”). Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to   modify the method of Roth by adopting the teachings of  Yuan  to “  improve processing efficiency, flexibility, and user loyalty” (See Yuan, para 102).

As to claim 8, Roth teaches wherein configuring the  processor according to the communication mode comprises: querying a corresponding general-purpose processor (e.g., “The runtime processor 105 “) from a predefined processor library according to a processor function declared in the communication mode; and changing the general-purpose processor according to the processor function declared in the communication mode to form a configured extended processor (e.g., see FIG. 5, para 152-155,  “The runtime processor 105 in some embodiments instantiates a JavaScript object 150 for each model based on the object's description that is contained in its associated JavaScript model (i.e., its associated JaveScript file and JSON file).”, “the runtime processor 105 also processes the validation, ACL, and relationship attributes that are defined in the JSON files associated with the objects.”, “this processing simply entails storing the ACL, validation, and relations attributes in data storages (e.g., data storage 525), so that the rule processing engine 520 and object linker 530 can use these attributes to perform their operations. Each time that an object with validation and/or ACL rules receives an API request, the rule processing engine 520 of some embodiments performs the validation and ACL rule check for the object before or after the object processes data in response to this request. Each time an object that has relations key is instantiated, the object linker 530 creates a link between the object and other objects related to it based on relations key values”, “to process the validation, ACL and/or relationship attributes during a particular object's instantiation, the runtime processor instantiates a validator, ACL-rule processor, and/or an object linker for the particular object.”).  

As to claim 9, Roth teaches wherein acquiring the description data of the terminal capability interface comprises: acquiring a description file into which description data of a plurality of terminal capability interfaces is integrated, and parsing the description file to acquire the description data (see FIG. 8, para 197,  “the application layer 810 is a JavaScript runtime processor that parses JavaScript and JSON code in these files in order to implement the application functions defined by these files. The runtime processors of some embodiments were described above. In some embodiments, the application layer includes an object linker that links the functions in the JavaScript files to the object descriptions in the JSON files. This allows the functions, which may include functions that determine whether to call a different function on the client or the remote server, to be automatically bound to the objects (i.e., the JSON objects) at runtime. Examples of such an object linker were described above”), .  

As to claim 10, Roth teaches wherein acquiring the description data of the terminal capability interface comprises: receiving the description data of the terminal capability interface reported by a native program layer (e.g., see FIG. 8, para 195-197, “the objects are instantiated at runtime as native object equivalents of the JavaScript/JSON objects” for  “ the application layer 810 is a JavaScript runtime processor that parses JavaScript and JSON code in these files in order to implement the application functions defined by these files. The runtime processors of some embodiments were described above. In some embodiments, the application layer includes an object linker that links the functions in the JavaScript files to the object descriptions in the JSON files. This allows the functions, which may include functions that determine whether to call a different function on the client or the remote server, to be automatically bound to the objects (i.e., the JSON objects) at runtime. Examples of such an object linker were described above.”); or requesting an update of the description data of the terminal capability interface before or during initial running of the mini program.  

As to claim 11, see rejection of claim 1 above. Roth teaches further  a method, executed by a host platform layer (e.g., see FIG. 1), comprising: acquiring a call request for a platform layer interface (e.g., see FIG. 1),  processing the call request according to one of the processor of the platform layer interface,  -4- 124151.0000002 EMF US 90422422v1PATENT U.S. Application No. 17/280,113 Attorney Docket No. 124151.0000002calling the terminal capability interface corresponding to the platform layer interface according to the processed call request (e.g., see FIG. 1, para 30, “This server can process API requests from a variety of devices, such as smartphones 190, tablets 192, client computers (e.g., laptops, desktops, etc.) 194, server computers 196, and other devices. As shown, this API server includes a runtime processor 105, a data abstractor 110, a data storage connector 115, an API handler 120, and an I/O handler 125. Also, as shown, this API server stores the description of multiple JavaScript models 135, with each model defined in terms of a JavaScript file 140 and a JSON file 145”); acquiring a call result fed back by the terminal capability interface; and  processing the call result according to one of the processor of the platform layer interface or  the processor (e.g., para 206, “the application makes a first call to determine whether to invoke the function locally or remotely (based on, e.g., a set of current operating conditions), then dynamically uses the result of this determination to invoke one of two function calls embedded in the code”).
  	However, Roth does not teach the host platform-based mini program running in the host platform layer,  wherein the platform layer interface is encapsulated and formed by the interface implementation method in the host platform layer of claim 1, processing the call request according to the mapping relationship of the platform layer interface, and feeding back the processed call result to the mini program.  
 	Yuan teaches host platform-based a mini program running (e.g., “a service account”)  in the host platform layer, processing the call request according the mapping relationship of the platform layer interface (e.g., “mapping of service account association information to trigger data”) , or the processor and  the mapping relationship of the platform layer interface, and feeding back the processed call result to the mini program (e.g., para 48-49,  “the user to associate the terminal with a service account of a service provided by one or more severs (e.g., a platform).”, “The service account association information comprises information with which one or more servers associate the terminal with a service account (e.g., a user account). For example, the service account association terminal can be used to register the terminal or the user thereof. The service account information can comprise a terminal identifier, a user identifier, an account identifier, a terminal address, a terminal phone number, a location, etc”, “the terminal can access a remotely stored (e.g., on a server) mapping of service account association information to trigger data. The mapping of service account association information to trigger data can be stored on a third party platform such as a cloud platform. Thus, after event data is determined to correspond to the predefined trigger data, the corresponding service account association information can be obtained from the mapping of service account association information to trigger data.”) and “the terminal connects to the cloud platform in response to a triggering event to update mapping information stored locally at the terminal (e.g., in response to a user requesting to update the mapping information, in response to an update of an application on the terminal, etc.). In some embodiments, an application running on the terminal connects to the cloud platform. For example, the application connects to the cloud platform in response to being activated (e.g., open)” in para 79, see FIG. 4); wherein the platform layer interface is encapsulated and formed by the interface implementation method in the host platform layer of claim 1( see rejection of claim1 above).  Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to   modify the method of Roth by adopting the teachings of  Yuan   to have to have   a host platform-based mini program running method, executed by a host platform layer , comprising: acquiring a call request for a platform layer interface from a mini program running in the host platform layer, wherein the platform layer interface is encapsulated and formed by the interface implementation method in the host platform layer of claim 1; processing the call request according to one of the processor of the platform layer interface,  the mapping relationship of the platform layer interface, or the processor and a the mapping relationship of the platform layer interface; -4- 124151.0000002 EMF US 90422422v1PATENT U.S. Application No. 17/280,113 Attorney Docket No. 124151.0000002calling the terminal capability interface corresponding to the platform layer interface according to the processed call request; acquiring a call result fed back by the terminal capability interface; and  processing the call result according to one of the processor of the platform layer interface, the  mapping relationship of the platform layer interface, or the processor and the mapping relationship of the platform layer interface, and feeding back the processed call result to the mini program in order  to “  improve processing efficiency, flexibility, and user loyalty” (See Yuan, para 102).
 

As to claim 14, see rejection of claim 1 above . Roth  teaches further an electronic device, comprising: at least one processor; and a memory communicatively connected to the at least one processor; wherein the memory stores instructions executable by the at least one processor, and the instructions are executed by the at least one processor (see FIGs. 1 and 2).


As to claim 15, see rejection of claim 1 above . Roth  teaches further a non-transitory computer-readable storage medium, storing a computer instruction, wherein the computer instruction is configured to cause a computer to perform (See FIGs. 1 and 2).

As to claim 16, see reject6ion of claim 2 above. 

As to claim 17, see reject6ion of claim 5 above .


As to claim 18, see reject6ion of claim 6 above.  

As to claim 19, see reject6ion of claim 7 above

As to claim 20 see reject6ion of claim 8 above.  

As to claim 21, see reject6ion of claim 9 above  

As to claim 22, see reject6ion of claim 10 above.

Response to Arguments
Applicant argues  that:
 “Applicant respectfully submits that Plache alone, or in any proper combination with Mercille, fail to disclose, teach, suggest, or render obvious of all the limitations of the amended claim 1.”. 
 	In response, Applicant’s arguments have been considered but are moot in view of new ground rejection based on Roth et al. ( US 2016/0077901)  and  Yuan et al. (US 2018/0343318),  (emphasis added).

 	Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABDOU K SEYE whose telephone number is (571)270-1062. The examiner can normally be reached M-F 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hyung SOUGH can be reached on 5712726799. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ABDOU K SEYE/Examiner, Art Unit 2194                                                                                                                                                                                                        
/S. SOUGH/SPE, AU 2192/2194